      Case:13-13565-EEB Doc#:151 Filed:11/01/18                 Entered:11/01/18 22:29:32 Page1 of 4
                                      United States Bankruptcy Court
                                          District of Colorado
In re:                                                                                  Case No. 13-13565-EEB
Perry M. Keller                                                                         Chapter 13
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 1082-1           User: gibbonsm               Page 1 of 2                   Date Rcvd: Oct 30, 2018
                               Form ID: 785                 Total Noticed: 31


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Nov 01, 2018.
aty            +Alison Berry,    999 18th St.,    Ste. 2201,   Denver, CO 80202-2402
aty            +Caren Jacobs Castle,    999 18th St.,    Ste. 2201,    Denver, CO 80202-2402
aty            +Cynthia Lowery-Graber,    999 18th St.,    Ste. 2201,    Denver, CO 80202-2402
aty            +Miro Kovacevic,    3900 E. Mexico Ave.,    Ste. 950,    Denver, CO 80210-3951
cr             +Claimjumper Condominium Association, Inc.,     P.O. Box 588,    Breckenridge, CO 80424-0588
15128834        Claim Jumper Condominium Assoc., Inc.,     877 Airport Rd.,    Breckenridge, CO 80424
15333611       +Claimjumper Condominium Association, Inc.,     c/o Miro Kovacevic, Esq.,     P.O. Box 588,
                 Breckenridge, CO 80424-0588
15128837       +Emily Keller,    2410 Clayton Ct.,    Colorado Springs, CO 80919-3806
15251153        FIA CARD SERVICES, N.A.,    4161 Piedmont Parkway,     NC4 105 03 14,   Greensboro, NC 27410
17978939       +Liberty Revolving Trust by,     Wilmington Savings Fund Society, FSB,,    Fay Servicing, LLC,
                 3000 Kellway Dr. Ste 150,     Carrollton, TX 75006-3357
16983308       +MTGLQ Investors, LP,    c/o Rushmore Loan Management Services,     PO Box 55004,
                 Irvine, CA 92619-5004
15128843       +Portfolio America Asset Group,     3535 Piedmont Road Suite 410 Bldg 14,     Atlanta, GA 30305-1616
15128844       +Tropic Sun Towers,    591 South Atlantic Avenue,     Ormond Beach, FL 32176-7700
18151472       +U.S. Bank National Association,,     Fay Servicing, LLC,    3000 Kellway Dr. Ste 150,
                 Carrollton, TX 75006-3357
15128845        Wells Fargo,    Bankruptcy Department,    Bldg. C, 2nd Floor,    Eden Prairie, MN 55344-2252

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg             EDI: IRS.COM Oct 31 2018 04:13:00       IRS,   600 17th St.,    Stop 5027 DEN,    Denver, CO 80202
15164713        EDI: AIS.COM Oct 31 2018 04:13:00       American InfoSource LP as agent for,
                 Midland Funding LLC,    PO Box 268941,    Oklahoma City, OK 73126-8941
15128831       +EDI: BANKAMER2.COM Oct 31 2018 04:13:00       Bank of America,    100 B. Tryon Street,
                 Charlotte, NC 28255-0001
15128832        EDI: CAPITALONE.COM Oct 31 2018 04:13:00       Capital One Bank USA NA,      15000 Capital One Dr.,
                 Richmond, VA 23238
15274326        EDI: CAPITALONE.COM Oct 31 2018 04:13:00       Capital One Bank (USA), N.A.,     PO Box 71083,
                 Charlotte, NC 28272-1083
15128833       +EDI: CHASE.COM Oct 31 2018 04:13:00       Chase Bank USA, NA,    PO Box 15298,
                 Wilmington, DE 19850-5298
15128835       +EDI: CODEPREV.COM Oct 31 2018 04:13:00       Colorado Dept. of Revenue,
                 1375 Sherman St. Rm. 504,    Denver, CO 80261-2200
15144143        EDI: DISCOVER.COM Oct 31 2018 04:13:00       Discover Bank,    DB Servicing Corporation,
                 PO Box 3025,    New Albany, OH 43054-3025
15128836        EDI: DISCOVER.COM Oct 31 2018 04:13:00       Discover Financial Services,    P.O. Box 6103,
                 Carol Stream, IL 60197-6103
15128838       +E-mail/Text: bankruptcy@ent.com Oct 31 2018 00:13:08        ENT Federal Credit Union,
                 P.O. Box 15819,    Colorado Springs, CO 80935-5819
15128839       +E-mail/Text: boakman@fidelitybank.com Oct 31 2018 00:13:20        Fidelity Bank,
                 100 East English St.,    Wichita, KS 67202-3759
15128840        EDI: RMSC.COM Oct 31 2018 04:13:00       GE Capital Retail Bank,    PO Box 965004,
                 Orlando, FL 32896-5004
15128841        EDI: HFC.COM Oct 31 2018 04:13:00       HSBC Bank,   Attn Bankruptcy,     P.O. Box 5264,
                 Carol Stream, IL 60197-5264
15310576       +EDI: WFFC.COM Oct 31 2018 04:13:00       Wells Fargo Bank, N.A.,    3476 Stateview Blvd.,,
                 Attn: Bankruptcy Department MAC ID #D334,     Fort Mill, SC 29715-7200
15283599       +EDI: WFFC.COM Oct 31 2018 04:13:00       Wells Fargo Bank, N.A.,    1 Home Campus,    MAC X2303-01A,
                 Des Moines, IA 50328-0001
15389491        EDI: ECAST.COM Oct 31 2018 04:13:00       eCAST Settlement Corporation,    POB 29262,
                 New York NY 10087-9262
                                                                                               TOTAL: 16

            ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
15128842*       +Internal Revenue Service,   PO Box 7346,   Insolvency Unit,   Philadelphia, PA 19101-7346
15375461*       +Wells Fargo Bank, N.A.,   3476 Stateview Blvd.,,   Attn: Bankruptcy Department MAC ID #D334,
                  Fort Mill, SC 29715-7200
                                                                                             TOTALS: 0, * 2, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.
       Case:13-13565-EEB Doc#:151 Filed:11/01/18                               Entered:11/01/18 22:29:32 Page2 of 4



District/off: 1082-1                  User: gibbonsm                     Page 2 of 2                          Date Rcvd: Oct 30, 2018
                                      Form ID: 785                       Total Noticed: 31


             ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Nov 01, 2018                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 30, 2018 at the address(es) listed below:
              Abbey Dreher    on behalf of Creditor     MTGLQ Investors, LP co.ecf@bdfgroup.com
              Adam M Goodman    mail@ch13colorado.com, agoodman13@ecf.epiqsystems.com
              Andrea Lynn Betts    on behalf of Creditor    U.S. BANK NATIONAL ASSOCIATION, NOT IN ITS INDIVIDUAL
               CAPACITY BUT SOLELY IN ITS CAPACITY AS INDENTURE TRUSTEE OF CIM TRUST 2018-R4 abetts@rascrane.com
              Chapter 13 Trustee - Zeman    on behalf of Trustee Sally Zeman mail@ch13colorado.com
              Holly R. Shilliday    on behalf of Creditor    Wells Fargo Bank, N.A. bknotice@mccarthyholthus.com,
               hshilliday@mccarthyholthus.com;hshilliday@ecf.courtdrive.com
              Ilene Dell’Acqua     on behalf of Creditor    Wells Fargo Bank, N.A. bknotice@mccarthyholthus.com,
               idellacqua@ecf.courtdrive.com;idellacqua@mccarthyholthus.com
              Ilene Dell’Acqua     on behalf of Creditor    Wells Fargo Bank, N.A., its assignees and/or
               successors bknotice@mccarthyholthus.com,
               idellacqua@ecf.courtdrive.com;idellacqua@mccarthyholthus.com
              Lauren E. Tew   on behalf of Creditor     Liberty Revolving Trust ltew22@gmail.com
              Lauren E. Tew   on behalf of Creditor     MTGLQ Investors, LP ltew22@gmail.com
              Neal K. Dunning    on behalf of Creditor    Wells Fargo Bank, N.A. ndunning@bbdfirm.com,
               jmellott@bbdfirm.com
              Perry M. Keller    pointyhead34@yahoo.com
              US Trustee, 13    USTPRegion19.DV.ECF@usdoj.gov
                                                                                              TOTAL: 12
   Case:13-13565-EEB Doc#:151 Filed:11/01/18                                  Entered:11/01/18 22:29:32 Page3 of 4
Information to identify the case:
Debtor 1              Perry M. Keller                                               Social Security number or ITIN   xxx−xx−3207

                      First Name   Middle Name   Last Name                          EIN   _ _−_ _ _ _ _ _ _

Debtor 2                                                                            Social Security number or ITIN _ _ _ _
(Spouse, if filing)   First Name   Middle Name   Last Name
                                                                                    EIN   _ _−_ _ _ _ _ _ _

United States Bankruptcy Court District of Colorado

Case number: 13−13565−EEB




Order of Discharge                                                                                                                 12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 1328(a) is granted to:

               Perry M. Keller


               10/30/18                                                     By the court:          Elizabeth E. Brown
                                                                                                   United States Bankruptcy Judge



Explanation of Bankruptcy Discharge in a Chapter 13 Case

This order does not close or dismiss the case.                               Most debts are discharged
                                                                             Most debts are covered by the discharge, but not all.
                                                                             Generally, a discharge removes the debtors' personal
Creditors cannot collect discharged debts                                    liability for debts provided for by the chapter 13 plan.
This order means that no one may make any                                    In a case involving community property: Special rules
attempt to collect a discharged debt from the                                protect certain community property owned by the debtor's
debtors personally. For example, creditors cannot                            spouse, even if that spouse did not file a bankruptcy
sue, garnish wages, assert a deficiency, or                                  case.
otherwise try to collect from the debtors personally
on discharged debts. Creditors cannot contact the                            Some debts are not discharged
debtors by mail, phone, or otherwise in any                                  Examples of debts that are not discharged are:
attempt to collect the debt personally. Creditors
who violate this order can be required to pay                                       ♦ debts that are domestic support obligations;
debtors damages and attorney's fees.
However, a creditor with a lien may enforce a                                       ♦ debts for most student loans;
claim against the debtors' property subject to that
lien unless the lien was avoided or eliminated. For
example, a creditor may have the right to foreclose                                 ♦ debts for certain types of taxes specified in 11
a home mortgage or repossess an automobile.                                           U.S.C. §§ 507(a)(8)( C), 523(a)(1)(B), or
                                                                                      523(a)(1)(C) to the extent not paid in full under
This order does not prevent debtors from paying                                       the plan;
any debt voluntarily. 11 U.S.C. § 524(f).


                                                                                          For more information, see page 2




Form 3180W COB#785b3180w_13ac                                Chapter 13 Discharge                                      page 1
  Case:13-13565-EEB Doc#:151 Filed:11/01/18                 Entered:11/01/18 22:29:32 Page4 of 4




    ♦ debts that the bankruptcy court has                         ♦ debts for restitution, or damages,
      decided or will decide are not discharged                     awarded in a civil action against the
      in this bankruptcy case;                                      debtor as a result of malicious or willful
                                                                    injury by the debtor that caused
                                                                    personal injury to an individual or the
    ♦ debts for most fines, penalties, forfeitures,                 death of an individual; and
      or criminal restitution obligations;

                                                                  ♦ debts for death or personal injury
    ♦ some debts which the debtors did not                          caused by operating a vehicle while
      properly list;                                                intoxicated.

    ♦ debts provided for under 11 U.S.C. §                 In addition, this discharge does not stop
      1322(b)(5) and on which the last payment             creditors from collecting from anyone else who
      or other transfer is due after the date on           is also liable on the debt, such as an insurance
      which the final payment under the plan               company or a person who cosigned or
      was due;                                             guaranteed a loan.

    ♦ debts for certain consumer purchases                 Liens that are extinguished
      made after the bankruptcy case was filed if          Under 11 U.S.C. § 506(d), if an order entered
      obtaining the trustee's prior approval of            in this case valuing a creditor's secured claim
      incurring the debt was practicable but was           at $0, the lien is extinguished by operation of
      not obtained;                                        law upon the entry of the debtor's discharge, or
                                                           upon successful completion of all plan
                                                           payments and the case closing, if the debtor is
                                                           not eligible for a discharge.


                                                            This information is only a general
                                                            summary of a chapter 13 discharge; some
                                                            exceptions exist. Because the law is
                                                            complicated, you should consult an
                                                            attorney to determine the exact effect of
                                                            the discharge in this case.




Form 3180W                                 Chapter 13 Discharge                              page 2
